                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF KENTUCKY
                                 SOUTHERN DIVISION
                                       LONDON

 UNITED STATES OF AMERICA,                        )
                                                  )
         Plaintiff,                               )       Crim. No. 6:09-CR-00012-GFVT-HAI-2
                                                  )
 V.                                               )
                                                  )
 BRENT BRITTON,                                   )                    ORDER
                                                  )
         Defendant.                               )
                                                  )

                                       *** *** *** ***

       This matter is before the Court on the Report and Recommendation filed by United States

Magistrate Judge Hanly A. Ingram. [R. 469.] Defendant Brent Britton has been charged with

four violations of his terms of supervised release. Id.

       In October, 2010, Mr. Britton was convicted of one count of conspiracy to manufacture

more than five grams of methamphetamine and one count of possession of pseudoephedrine, a

List I Chemical, for use in the manufacture of methamphetamine. [R. 377 at 1.] The

undersigned sentenced Mr. Britton to 87 months imprisonment, followed by eight years of

supervised release on each count, to run concurrently. Id. at 2–3. Mr. Britton’s original term of

supervised release began in November 2014. His history on supervision is not entirely clean.

Prior to the instant violation report, the undersigned approved one Report on Offender Under

Supervision requesting no action in July 2016 and another in April 2017. In July 2017 Mr.

Britton was sentenced to 10 months imprisonment for violations of his supervision related to use

of methamphetamine.

       On November 7, 2019, the United States Probation Office (USPO) filed the Supervised
Release Violation Report (the Report) at issue. The course of conduct giving rise to these

violations took place on October 30, 2019. On that date, USPO Officer Tyler called Mr. Britton

and instructed him to appear at the probation office the following day. Mr. Britton responded

that he was working in Danville, Kentucky and could not appear the next day. Officer Tyler

asked if Mr. Britton was still employed by Unified Utility Alliance, and Mr. Britton stated that

he was. Officer Tyler asked Mr. Britton to open his Maps application on his iPhone and take a

screenshot of his current location to verify that he was in Danville, Kentucky. Mr. Britton did

not send a screenshot as requested. Officer Tyler again instructed Mr. Britton to appear at the

probation office the next day, to which Mr. Britton said “OK”. He did not appear, and that day

Office Tyler received an email from Unified Utility Alliance stating that Mr. Britton was

terminated from their employment in July 2019 for attendance issues.

       Based on this conduct, the Report alleges 4 violations. Violation 1 alleges Mr. Britton

violated the condition of his release requiring that he follow the instructions of the probation

officer. Violation 2 alleges Mr. Britton violated the condition that he answer truthfully his

probation officer’s questions. Violation 3 alleges Mr. Britton violated the condition requiring

that he work full time and notify his probation officer of any changes in employment. Finally,

Violation 4 alleges Mr. Britton violated the condition requiring that he report as instructed to the

probation office. These are Grade C violations. Mr. Britton appeared before Judge Ingram for

his initial appearance on December 16, 2019, and a final hearing was scheduled for December

26, 2019.

       On the day of the final hearing, Mr. Britton requested a formal final hearing. The Court

heard testimony from Officer Tyler and argument from both parties. The United States argued

Officer Tyler’s testimony proved the violations by a preponderance of the evidence, and defense



                                                 2
counsel conceded that there was no evidence showing that the violations did not occur. Judge

Ingram concluded that the testimony of Officer Tyler supported the charges and announced he

would recommend Mr. Britton be found guilty of all violations. Subsequently, Judge Ingram

prepared a Recommended Disposition. [R. 469.]

         With a criminal history category of III and a Grade C1 violation, Mr. Britton’s range

under the Revocation Table of Chapter 7 is five to eleven months. The government argued for a

fourteen-month term of incarceration followed by two years of supervised release. Counsel for

Mr. Britton argued for a six-month term of incarceration followed by the completion of his

current term of supervised release, which will expire on November 12, 2022. The government

pointed out that Mr. Britton had benefited from leniency on several occasions, both at his initial

sentencing when he received a sentence of 87 months with a guideline range of 120 to 135

months, as well as approval of two No Action requests on earlier USPO reports. The

government also highlighted the highly deceptive nature of this Mr. Britton’s most recent

violations. In contrast, Defense Counsel characterized the violations as “technical,” in that while

Mr. Britton did not obey his supervising officer, he did not break any laws.

         Taking the parties’ positions under advisement, Judge Ingram considered the relevant

§§ 3553 and 3583 factors in order to determine an appropriate revocation term of imprisonment.

Id. First, Judge Ingram considered the nature and circumstances of the underlying offense. Mr.

Britton was involved in a methamphetamine manufacturing conspiracy and pleaded guilty to a

Class A felony. The PSR indicates that children were exposed to the lab for which Mr. Britton

provided ingredients. Judge Ingram next turned to Mr. Britton’s history and characteristics, the



1
  See U.S.S.G. § 7B1.2(b) (“Where there is more than one violation of the conditions of supervision, or the violation
includes conduct that constitutes more than one offense, the grade of the violation is determined by the violation
having the most serious grade.”).

                                                          3
need to deter criminal conduct, and the need to protect the public. Judge Ingram noted that the

instant violations are “rife with deception.” Even though the violations did not include criminal

conduct, the deception shows that Mr. Britton has not changed his attitude or lifestyle in a way

that would allow him to be successful on supervision. Finally, Judge Ingram found the need to

deter and protect the public is strong; Mr. Britton has a history of domestic violence crimes and

driving under the influence. Of course, the primary wrong in the supervision context is violation

of the Court’s trust by the defendant. Ultimately, Judge Ingram recommended revocation with

twelve months of imprisonment, followed by two years of supervised release.

       Pursuant to Rule 59(b) of the Federal Rules of Criminal Procedure, the Report and

Recommendation advises the parties that objections must be filed within fourteen (14) days of

service. Id. at 16; see 28 U.S.C. § 636(b)(1). No objections to Judge Ingram’s Report and

Recommendation were filed within the appropriate time by either party. Instead, Mr. Britton has

filed a waiver of allocution. [R. 470]

       Generally, this Court must make a de novo determination of those portions of the Report

and Recommendation to which objections are made. 28 U.S.C. § 636(b)(1)(c). But when no

objections are made, as in this case, the Court is not required to “review . . . a magistrate’s

factual or legal conclusions, under a de novo or any other standard.” See Thomas v. Arn, 474

U.S. 140, 151 (1985). Parties who fail to object to a magistrate judge’s report and

recommendation are also barred from appealing a district court’s order adopting that report and

recommendation. United States v. Walters, 638 F.2d 947 (6th Cir. 1981). Nevertheless, the

Court has examined the record and agrees with Judge Ingram’s recommended disposition.

Accordingly, it is hereby ORDERED as follows:

       1.      The Report and Recommendation [R. 469] as to Defendant Brent Britton is



                                                  4
ADOPTED as and for the Opinion of the Court;

       2.     Mr. Britton is found GUILTY of all four violations;

       3.     Mr. Britton’s Supervised Release is REVOKED;

       4.     Mr. Britton is hereby SENTENCED to a term of incarceration of twelve (12)

months, to be followed by two (2) years of supervised release under the conditions previously

imposed;

       5.     Although placement lies within the discretion of the Bureau of Prisons, in

response to the Notice [R. 471] filed by Mr. Britton, the Court RECOMMENDS placement at

FCI Manchester in Manchester, Kentucky or the closest facility; and

       6.     Judgment shall enter promptly.

       This the 21st day of January, 2020.




                                               5
